Citation Nr: 1701055	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-04 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extraschedular combined rating for the Veteran's service connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967; and from April 1973 to September 1991. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, denied entitlement to increased ratings for lumbar spine, bilateral feet, and left ear hearing loss disabilities, denied service connection for bilateral lower extremity radiculopathy, and found that new and material evidence was not submitted with respect to the claim for service connection for right ear hearing loss.

The Veteran testified during a hearing at the RO before the undersigned in December 2011.  A transcript of the hearing is of record. 

In a May 2012 decision, the Board reopened the Veteran's previously denied claim for service connection for right ear hearing loss and remanded the reopened claim, and his claim for a compensable rating for left ear hearing loss to the Agency of Original Jurisdiction (AOJ) for further development.  The Board also denied a rating in excess of 20 percent prior to February 3, 2010 for the orthopedic residuals of his lumbar spine disability, and granted a 40 percent rating from that date for the back disability; granted 10 percent ratings for right and left lower extremity radiculopathy; and denied ratings in excess of 10 percent for the Veteran's right and left foot hallux valgus disabilities.

In a March 2013 rating decision, the AOJ granted service connection for right ear hearing loss, and assigned a noncompensable disability rating for bilateral hearing loss, effective October 1, 1991.

In a September 2013 Joint Motion for Remand, the Veteran and VA General Counsel moved the United States Court of Appeals for Veterans Claims (Court) to vacate that part of the Board's May 2012 decision that denied a rating in excess of 20 percent prior to February 3, 2010 for the orthopedic residuals of lumbar spine disability and granted a 40 percent rating from that date for the back disability; granted 10 percent ratings for right and left lower extremity radiculopathy; and denied ratings in excess of 10 percent for right and left foot hallux valgus.

The Joint Motion was premised on a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  Pursuant to the settlement agreement, the Board's May 2012 decision was identified by use of search terms as being affected by an invalidated rule relating to the duties of the Veterans Law Judge who conducted the December 2011 Board hearing.  There was no apparent finding of error in the Board's actual analysis.

Following the Joint Motion and Court Order, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  The Veteran responded in October 2013, asking that the Board proceed to immediately readjudicate his case. He did not respond to the Board's December 2013 letter offering him the opportunity to testify at a new hearing before a Veterans Law Judge and receive a new decision.  The letter had advised him that if he did not respond within 30 days, the Board would assume that he did not want a new hearing.

In April 2014, the Board remanded the Veteran's case to the AOJ.

In March 2015, the Board (i) denied increased rating in excess of 20 percent for the orthopedic residuals of the lumbar spine disability prior to February 3, 2010, (ii) granted an increased rating of 40 percent, but no more, for the orthopedic residuals of the lumbar spine disability beginning February 3, 2010, (iii) granted a separate 20 percent disability rating for right lower extremity radiculopathy from November 7, 2007 to February 25, 2010, (iv) granted a separate 20 percent disability rating for left lower extremity radiculopathy from November 7, 2007 to February 25, 2010, (v) granted a separate 10 percent disability rating for right lower extremity radiculopathy, effective February 26, 2010, (vi) granted separate 10 percent disability rating for left lower extremity radiculopathy, effective February 26, 2010, (vii) denied an increased disability rating in excess of 10 percent for right foot hallux valgus, (viii) denied an increased disability rating in excess of 10 percent for left foot hallux valgus, and (ix) denied an initial compensable disability rating for bilateral hearing loss.  The Board also found that referral for extraschedular consideration was not warranted.

The Veteran appealed this decision to the Court, which, in a July 2015 order granted a Joint Motion, vacating the part of the Board's March 2015 decision that denied referral for consideration of a combined extraschedular rating.

In its September 2015 remand, the Board directed the RO to refer the question of entitlement to an extraschedular rating to the Under Secretary of Benefits or Director of Compensation and Pension (Director), pursuant to 38 C.F.R. § 3.321(b)(1) (2016).  

The RO referred this case to the Director in February 2016, who issued a decision denying an extraschedular rating in March 2016.


FINDINGS OF FACT

1. In March 2016, the Director denied a combined extraschedular rating for the Veteran's service-connected disabilities.

2. The Veteran's schedular ratings have been commensurate with the average earning capacity impairment due exclusively to service connected disabilities.


CONCLUSION OF LAW

The criteria for an extraschedular rating for service-connected lumbar spine, bilateral hallux valgus, and cervical spine disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA medical treatment records and private treatment records have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. VA examinations were conducted in July 2008, February 2010, May 2010, July 2010, July 2012, December 2012, February 2013, and June 2013. The examination reports show the current level of severity of the Veteran's symptoms, and are adequate for purposes of rating his disabilities. 38 C.F.R. § 3.159 (c) (4). 

There is no indication in the record that there is any additional assistance that would be reasonably likely to assist the Veteran in substantiating his claim. VA has thus complied with its VCAA duties. 38 U.S.C.A. § 5103A.

II. Extraschedular Consideration

In exceptional cases where the schedular evaluation is found to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service may approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board had purported to grant an extra-schedular rating, the Court stated that a claim for an extra-schedular rating must be sent by the Board to those "officials who possess the delegated authority to assign such a rating in the first instance," but held that the Board's failure to so refer to such officials constituted harmless error.  

VA is required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  

Once the Director has made a decision on extraschedular rating under 3.321(b), the Board can assign an extraschedular rating.  There is a justiciably manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015)  

In the Joint Motion the parties agreed that the Veteran had reported missing 50 days of work in a year due to the combined effects of his service connected neck, back, and foot disabilities and that this evidence raised a question as to whether referral was warranted for consideration of an extraschedular combined rating under Johnson.

In a brief to the Board in September 2016, the Veteran's representative pointed to evidence in VA treatment records that the Veteran had missed a week to several weeks of work in 2009 and 2010 due to the service connected disabilities.

The Veteran has been in receipt of a 100 percent rating for chronic obstructive pulmonary disease and special monthly compensation at the housebound rate since May 30, 2013.  He was also in receipt of temporary total ratings for convalescence from April 28 to May 31, 2009.  Because he was in receipt of total rating during these periods; there was no gap filling function to be fulfilled and an extraschedular combine rating would not be warranted.

The Veteran's claim for increase was recognized by the RO in its November 2009 statement of the case as having been received on November 7, 2007.  Hence the appropriate period for consideration is that beginning a year prior to the claim, or November 7, 2006.  Hart v. Mansfield, 21 Vet. App. 506 (2007).

From October 25, 2004 to November 6, 2007; the Veteran's combined rating was 40 percent.  It was 60 percent from November 7, 2007 to April 27, 2009.  It was 100 percent from April 28, to May 31, 2009; 70 percent from June 1 to November 12, 2009; and 90 percent from November 13, 2009 to May 29, 2013.  The 100 percent rating has been in effect since May 30, 2013.

Service connection has been in effect for degenerative disk disease of the lumbar spine and hallux valgus of the left and right foot; cervical spine strain, since October 1, 1991; for 

There is relatively little guidance as to how to determine whether and at what level to grant an extraschedular rating. In Kuppamala v. McDonald, 27 Vet. App. 447 (2015), the Court held that there is a judicially manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities. Id. at 453-5. As the Court noted in Kuppamala, "average impairment in earning capacity is not a clearly defined standard." Id. at 453. 

In this case the Veteran has essentially contended that he is entitled to a combined extraschedular rating based on the reported time lost from work in 2009 and 2010.  During this period his combined schedular rating was 60 and 70 percent, except for the period of the temporary total rating.  These ratings are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  Assuming that the Veteran was missing 50 days of work per year due to service connected disabilities and assuming 5 work days over a 50 week work year, the Veteran was missing work approximately 20 percent of the year.  The 60 and 70 percent ratings would contemplate this amount of lost work.  Id.  There has been no other contention or evidence that the combined ratings were inadequate to compensate for average impairment in earning capacity. Therefore, the Board concludes that the evidence is against such a rating and entitlement to an extraschedular rating for his service-connected disabilities is not warranted and the appeal must be denied.  See 38 C.F.R. § 3.321(b)(1) (2016).


ORDER

Entitlement to a combined extraschedular rating for the Veteran's service-connected disabilities is denied.  



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


